DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1, 2, 4-8, 13-17, 19-23 and 28-30 filed 6/8/2022 are allowed for the reasons set forth below. 

Re Claim 1: 
Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) teaches an augmented reality viewer comprising: 
at least one sensor positioned to sense a location of at least one of a plurality of real-world objects and a wave movement initiated by a user in a target zone (
Ahn teaches at Paragraph 0039 the real world is captured in real time, for example, an image captured using a camera and at Paragraph 0050 that the object information may include information about a type of a plurality of objects….an area of the object. The location information may refer to a location at which the plurality of objects is displayed in the image and at Paragraph 0052 that the AR locator may determine a type and a location of a real world object based on…the sensor information); 
a storage device (e.g., Ahn teaches at Paragraph 0040 that AR container may be a storage space in which information necessary for generating AR information is stored and at Paragraph 0043 that the local storage or the AR content server may provide a plurality of virtual object contents); 
a set of data on the storage device including a nomadic life object (Ahn teaches at Paragraph 0052 that virtual object content 424 including fish as a 3D graphics object may be generated); 
a processor connected to the storage device (Ahn teaches at Paragraph 0097 that the apparatus and methods used to provide an AR scene may use one or more processors and at Paragraph 0074 that object content obtaining unit 530 may obtain the at least one virtual object content from local storage); 
a display module on the storage device and executable by the processor to determine a desired display of the nomadic life object relative to the location of at least one of the real-world objects (Ahn teaches at Paragraph 0052 that the AR locator may determine a real world object of a river present in the image…Using this information the AR locator may generate information about the type of virtual object content to be mixed…virtual object content 425 including a shape and virtual object 424 including fish may be generated and at Paragraph 0062 the AR information may be provided to the user and displayed on a screen and a user and at Paragraph 0069 that AR information 420 may be displayed simultaneously with the real world image by mixing together the real world image and AR information…the ship image object content 425 is located adjacent to the fish 3D graphics object 424); 
a data stream generator on the storage device and executable by the processor to generate a data stream based on the data and the desired display (Ahn teaches at Paragraph 0039 that multimedia associated with the real world may include streaming video…an image may include a plurality of color images). 
Ahn does not explicitly teach the claim limitation: 
a light generator connected to the processor to receive the data stream and generate light based on the data stream; 
a display device positioned to receive the light that is generated and to display the light to the user, wherein the light creates a rendering of the nomadic life object visible to the user and rendered in accordance with the desired display; 
a nomadic subroutine on the storage device and executable by the processor to move the nomadic life object relative to the real-world objects; and 
a wave movement routine on the storage device and executable by the processor to move the nomadic life object out of and away from the target zone in response to and because of the wave movement being sensed by the at least one sensor in the target zone.

Under BRI, Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew) teaches the claim limitation: 
a light generator connected to the processor to receive the data stream and generate light based on the data stream (Kinnebrew teaches at Paragraph 0064 that the micro-display 120 projects the image of the virtual object through lens system 122 which may direct the image light onto reflecting element 124 which directs the light into light guide optical element 112…which directs the light of the virtual image to a partially reflecting element 124b which combines the virtual image view with the natural or actual direct view); 
a display device positioned to receive the light that is generated and to display the light to the user, wherein the light creates a rendering of the nomadic life object visible to the user and rendered in accordance with the desired display (Kinnebrew teaches at Paragraph 0064 that the micro-display 120 projects the image of the virtual object through lens system 122 which may direct the image light onto reflecting element 124 which directs the light into light guide optical element 112…which directs the light of the virtual image to a partially reflecting element 124b which combines the virtual image view with the natural or actual direct view and at Paragraph 0100 that the virtual objects include a dog 740); 
a nomadic subroutine on the storage device and executable by the processor to move the nomadic life object relative to the real-world objects (Kinnebrew teaches at Paragraph 0064 that the micro-display 120 projects the image of the virtual object through lens system 122 which may direct the image light onto reflecting element 124 which directs the light into light guide optical element 112…which directs the light of the virtual image to a partially reflecting element 124b which combines the virtual image view with the natural or actual direct view and at Paragraph 0101-0103 that a dog is programmed to fly and the virtual dog 740 mimics the actions of a real world dog…one may snap their fingers, or one may use a hand signal, all of which the dog knows as a command to sit and at Paragraph 0105 that motions and actions set forth in FIG. 7C could be utilized to control the flying of the virtual dog. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand). 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) teaches the claim limitation: 
a light generator connected to the processor to receive the data stream and generate light based on the data stream (Kubota teaches at column 12, lines 65-67 and column 13, lines 1-15 that to express the brightness of the light reflected on the fish the transparency of each polygon of the fish with parallel projected texture is changed according to how light contacts the fish. For example, light is brighter when a fish is closer to the sea surface…a light source vector is irradiated from the outside of the virtual tank at a predetermined angle); 
a display device positioned to receive the light that is generated and to display the light to the user, wherein the light creates a rendering of the nomadic life object visible to the user and rendered in accordance with the desired display (Kubota teaches at column 12, lines 65-67 and column 13, lines 1-15 that to express the brightness of the light reflected on the fish the transparency of each polygon of the fish with parallel projected texture is changed according to how light contacts the fish. For example, light is brighter when a fish is closer to the sea surface…a light source vector is irradiated from the outside of the virtual tank at a predetermined angle); 
a nomadic subroutine on the storage device and executable by the processor to move the nomadic life object relative to the real-world objects (
Kubota teaches at column 14, lines 40-45 that the movement of various objects (fish) can be freely simulated using a small volume of data). 
Ahn, Kinnebew and Kubota does not explicitly teaches the claim limitation that a wave movement routine on the storage device and executable by the processor to move the nomadic life object out of and away from the target zone in response to and because of the wave movement being sensed by the at least one sensor in the target zone.
Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date) teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama) teaches at FIGS. 4 and 6B Paragraph 0190 and Paragraph 0206-0208 that the hands 20 are pulled out from the water (which requires the hand waving motion) and the fish 15 and fish 16 are determined to have been failed to be caught and thus have escaped from the target zone A1. 
Under BRI, Kinnebew in view of Bar-Zeev/Motoyama teaches the claim limitation: 
a wave movement routine on the storage device and executable by the processor to move the nomadic life object out of and away from the target zone in response to and because of the wave movement being sensed by the at least one sensor in the target zone.
 (Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion (one-hand waving motion) or clapping (two-hand waving motions) in order to instruct a virtual dog to fly (away from the target zone where the hand waving motion is detected) and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand).
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly. 

The prior art references do not anticipate or suggest the new claim limitation of “a movement module on the storage device and executable with the processor to: sense, with the at least one sensor, a slow hand movement of a hand of the user in the target zone: articulate the body of the nomadic life object in the first back-and-forth manner at a low speed out of the target zone in response to the slow speed of the hand movement; sense, with the at least one sensor, a fast hand movement of the hand of the user; articulate the body of the nomadic life object in the first back-and-forth manner at a high speed out of the target zone in response to the fast speed of the hand movement; and move the nomadic life object to stay close to the hand when the hand moves at the slow speed and due to the slow speed, and move the nomadic life object to flee the hand when the hand moves at the fast speed and due to the fast speed” in an augmented reality viewer, set forth in the base claim 1.  The base claim 16 is allowed for the same reasons as the claim 1. The dependent claims 2, 4-8, and 13-15 are dependent upon the claim 1 and are allowed for the same reasons as the claim 1. The dependent claims 17, 19-23 and 28-30 are dependent upon the base claim 16 and are allowed for the same reasons as the base claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613